Citation Nr: 0033382	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-19 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for basal cell carcinoma of 
the left brow, claimed as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


REMAND

The veteran had active duty from February 1945 to November 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1998 by the Department of 
Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO).  
A videoconference hearing was held before the undersigned 
acting Veterans Law Judge in June 2000.

The veteran contends that basal cell carcinoma of the left 
brow, which was excised, was related to his exposure to 
radiation during the occupation of Japan.  The Board notes 
that a dose estimate of the veteran's level of exposure to 
radiation has already been obtained.  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected.  See 38 U.S.C.A. 
§ 1112c (West 1991); 38 C.F.R. § 3.309(d) (2000).  
Basal cell carcinoma is not one of them.

Second, 38 C.F.R. § 3.311(b) (2000) includes a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  The list includes skin cancer and any other type of 
cancer and thus covers basal cell carcinoma of the left brow. 
38 C.F.R. § 3.311(b) further states that, if the veteran has 
one of the radiogenic diseases, the case will be referred to 
the VA Under Secretary for Benefits for review as to whether 
sound scientific medical evidence supports the conclusion 
that it is at least as likely as not that the veteran's 
disease resulted from radiation exposure during service.  
That has not yet been done in the veteran's case, and the 
Board will, therefore, remand the case to the RO to obtain 
the required opinion. The Board notes that a previous opinion 
which was obtained from the VA Chief Public Health and 
Environmental Hazards Officer in April 1997 dealt only with 
chronic lymphocytic leukemia and did not address the etiology 
of the basal cell cancer.  Therefore, that opinion is not 
sufficient for proper analysis of the issue currently on 
appeal.   

Third, direct service connection can be established for a 
disorder claimed to be a result of exposure to ionizing 
radiation by "show[ing] that the disease or malady was 
incurred during or aggravated by service, a task which 
includes the difficult burden of tracing causation to a 
condition or event during service."  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed.Cir. 1994).

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000.  Because of the change in the law brought about by the 
VCAA, a remand in this case is also required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107). 

Accordingly, this case is REMANDED for the following:

1.  The case should be referred to the 
Under Secretary for Benefits to obtain an 
opinion as to whether sound scientific 
and medical evidence supports the 
conclusion that it is at least as likely 
as not that the veteran's basal cell 
cancer of the left brow resulted from 
exposure to ionizing radiation during 
active service.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), VBA Fast Letter 00-92 
(December 13, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to comply with applicable regulations.  
By this REMAND, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



